[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13552         ELEVENTH CIRCUIT
                                        Non-Argument Calendar       MARCH 9, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 2:11-cv-14149-JEM



GEORGE MANNING,

llllllllllllllllllllllllllllllllllllllll                       Plaintiff–Appellant,

                                               versus

JUDGE DAVID HARPER,
Deceased, Trial Judge of Estate,

llllllllllllllllllllllllllllllllllllllll                       Defendant,

JUDGE DAN VAUGHN,
Appellate,
JUDGE ELIZABETH METZGER,
Appellate Administrative,
JUDGE KATHLEEN ROBERTS,
County Court,
JUDGE BARBARA BRONIS,
Appellate,
JUDGE LARRY SCHACK,
Appellate,

llllllllllllllllllllllllllllllllllllllll                       Defendants–Appellees.
                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                     (March 9, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

       After losing a civil action that he brought in Florida state court, George

Manning filed suit pro se in federal court under 42 U.S.C. § 1983, claiming that

the judges who presided over his state case and its appeal deprived him of his right

to due process. The district court determined that it lacked subject-matter

jurisdiction over some of his claims based upon the Rooker-Feldman doctrine1 and

dismissed the remainder as barred by absolute judicial immunity. For the reasons

that follow, we dismiss in part, affirm in part, vacate in part, and remand with

instructions.

                                              I.

       Manning sued the company he hired to monitor the removal of mold from




       1
        The doctrine derives from two Supreme Court decisions: Rooker v. Fidelity Trust Co.,
263 U.S. 413, 415-16 (1923), and D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 476-82 (1983).

                                              2
his property.2 Judge David Harper heard Manning’s case in Florida Small Claims

Court in 2008, ruled against him, and ordered him to pay attorneys’ fees. Manning

appealed to a three judge Florida Circuit Court panel, which affirmed Judge

Harper’s ruling. The appellate panel also denied Manning’s request for rehearing.

Appellate Judge Elizabeth Metzger ordered Manning to pay attorneys’ fees for

filing the rehearing request and remanded the case to Judge Kathleen Roberts for a

determination of the fee amount.

        Manning sued in federal court, claiming that the Florida judges deprived

him of due process in violation of the Fourteenth Amendment in the following

ways:

        Manning alleged that Judge Harper3 would not look at his evidence, falsely

said that he did not answer questions, forced false evidence into the record, was

generally biased, and awarded attorneys’ fees in violation of Florida law.

Manning further alleged the three appellate judges refused to recognize that Judge

Harper had manipulated the evidence, wrongly determined that they did not have a

settled record, wrongly found that attorneys’ fees were justified,

        2
          Because we address a facial dismissal for lack of subject matter jurisdiction and for
failure to state a claim, the facts are derived from solely Manning’s complaint. See McElmurray
v. Consol. Gov’t of Augusta-Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007).
        3
        Before Manning filed suit, Judge Harper died . Therefore, Judge Harper’s Estate was
named in the complaint as a defendant.

                                               3
“misapprehended” his claim that Judge Harper should have written an opinion

explaining the dismissal of his case, and otherwise failed to acknowledge the

substantial errors he claimed the Small Claims Court had made. Manning also

alleged the appellate panel overlooked the issues he identified and denied his

request for a rehearing. Thereafter, according to Manning, Judge Metzger

wrongly ordered him to pay attorneys’ fees for failing to supply the information

required to justify rehearing, refused to reconsider that decision, and did not

permit Manning a hearing to determine if he had been properly served with his

opponent’s intention to seek fees. Finally, Manning alleged that Judge Roberts

prevented him from arguing that he was not properly served, failed to follow

discovery rules, refused to respond to his questions about the legitimacy of her

order because it was not signed, ruled that she could issue an order on the

opposing attorneys’ stationary, held him in contempt, and declined to explain how

she had calculated the fees.

      All defendants except the Estate of Judge Harper moved to dismiss for lack

of subject-matter jurisdiction and for failure to state a claim. The district court

determined that it lacked subject-matter jurisdiction to consider several of

Manning’s claims because the claims could only succeed if the court held that the

state courts had wrongly decided the issues. The remainder of Manning’s claims

                                           4
against those defendants, the court found, were barred by absolute judicial

immunity and thus failed to state a claim upon which relief could be granted. And,

finding that Manning had never served the Estate of Judge Harper, the district

court dismissed all of Manning’s claims against Judge Harper. This is Manning’s

appeal.

                                          II.

      We review a dismissal for lack of subject-matter jurisdiction de novo.

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). Likewise, we review

de novo a district court’s dismissal of a plaintiff’s claims as barred by absolute

immunity. Long v. Satz, 181 F.3d 1275, 1278 (11th Cir. 1999). In both instances,

we accept the complaint’s well-pleaded factual allegations as true. McElmurray v.

Consol. Gov’t of Augusta-Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007).

And, because Manning proceeds pro se, we construe his pleadings liberally. Albra

v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

                                         III.

      First, we observe that, although the district court discussed some of them in

the order from which Manning appeals, Manning’s claims against the Estate of

Judge Harper are not properly before us. The district court dismissed Manning’s

claims against the Estate for failure to perfect service after Manning had already

                                          5
filed this appeal. Manning did not file a new notice of appeal or amend his

existing notice of appeal to identify that order. Although we liberally construe

notices of appeal filed by a pro se litigants, our jurisdiction is restricted to the

orders an appellant specifies. See Moton v. Cowart, 631 F.3d 1337, 1341 n.2

(11th Cir. 2011). We are generally not at liberty to infer an appellant’s intent to

designate in his notice of appeal an order that was not entered until after the notice

of appeal was filed. McDougald v. Jenson, 786 F.2d 1465, 1474 (11th Cir. 1986).

We therefore dismiss Manning’s appeal with respect to his claims against the

Estate of Judge Harper because we lack appellate jurisdiction to consider them.

      Second, the district court determined that it lacked jurisdiction to consider

several of Manning’s claims under the Rooker-Feldman doctrine. Under that

doctrine, “a federal district court has ‘no authority to review final judgments of a state

court in judicial proceedings.’” Nicholson, 558 F.3d at 1272 (quoting D.C. Ct. of

Appeals v. Feldman, 460 U.S. 462, 482 (1983)). Federal district courts may not hear

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). Rooker-Feldman applies both to

claims actually raised in the state court as well as those that are “‘inextricably

                                            6
intertwined’” with the state court judgment. Casale v. Tillman, 558 F.3d 1258, 1260

(11th Cir. 2009) (quoting Feldman, 460 U.S. at 482 n.16). “A claim is inextricably

intertwined if it would effectively nullify the state court judgment, or it succeeds only

to the extent that the state court wrongly decided the issues.” Id. (citations and

internal quotation marks omitted).

      After careful review, we agree that Rooker-Feldman prevented the district

court from assuming jurisdiction over the claims that the court identified in its

dismissal order as barred by the doctrine. Ruling on those claims would

necessarily have required the court to determine that the Florida state courts

wrongly decided the issues before them in Manning’s prior suit. Manning’s

assertion that, without recourse to federal courts, he would be deprived of a venue

in which to air his constitutional grievances misunderstands the nature of our dual

system of courts. And Manning’s appeal does not present an irreconcilable

conflict between vindication of his constitutional rights and jurisdictional doctrine.

If Manning believed that the state judges were biased in their rulings against him,

he had the option to appeal those rulings to the Florida Supreme Court and, from

there, to the Supreme Court of the United States. Manning’s belief that doing so

would have been futile is immaterial. He chose not to take full advantage of

review in Florida’s courts and may not now attack in the federal courts adverse

                                           7
state court rulings as unconstitutionally biased.

       Yet, although the district court correctly identified several claims over

which it lacked jurisdiction as a result of Rooker-Feldman, the court’s list was

underinclusive.4 “Where dismissal can be based on lack of subject matter

jurisdiction and failure to state a claim, the court should dismiss on only the

jurisdictional grounds.” Boda v. United States, 698 F.2d 1174, 1177 n.4 (11th Cir.

1983). Even though the results are functionally similar, the district court erred in

dismissing some of Manning’s claims based upon judicial immunity because the

court lacked jurisdiction to reach the issue of immunity. It is necessary, therefore,

for us to vacate the dismissal of those claims and remand for the district court to

dismiss them for lack of jurisdiction rather than for failure to state a claim. See

DiMaio v. Democratic Nat’l Comm., 520 F.3d 1299, 1303 (11th Cir. 2008).

       In addition to those claims that the district court correctly identified, the

district court was also precluded from considering Manning’s due process claims


       4
         The appellees argue that we should remand this case to permit the district court to
dismiss it in toto for lack of subject-matter jurisdiction because all of Manning’s claims are
barred by the Rooker-Feldman doctrine. Because Manning seeks only damages and none of the
alleged due process violations asserted in Manning’s complaint could have resulted in any
compensable injury, they argue, the district court’s determination that it had jurisdiction over
some of Manning’s claims was erroneous. We disagree. It is well established that courts may
award nominal damages for due process violations even where no actual injury occurred. See DA
Mortg., Inc. v. City of Miami Beach, 486 F.3d 1254, 1259-60 (11th Cir. 2007). Thus, even
assuming none of the violations that Manning alleged could have resulted in an actual injury, that
would not have divested the district court of jurisdiction.

                                                8
based on: (1) Judge Metzger’s refusal to reconsider her order awarding fees

against Manning; (2) the appellate judges’ determination that they had not

received a settled record; (3) Judge Roberts’s ruling that her order did not have to

be signed; and (4) Judge Roberts’s decision that it was not improper for her order

to be written on the opposing lawyer’s stationary. In each instance, the district

court could only have decided that these judicial actions violated Manning’s due

process rights by holding that the Florida judges wrongly decided the issues before

them or invalidating their rulings. For that reason, the district court lacked

subject-matter jurisdiction over those claims, and we remand with instructions that

they be dismissed on that basis.

      Finally, the district court correctly dismissed as barred by judicial immunity

all of Manning’s remaining claims. “Judges are entitled to absolute judicial

immunity from damages for those acts taken while they are acting in their judicial

capacity unless they acted in the ‘clear absence of all jurisdiction.’” Bolin v. Story,

225 F.3d 1234, 1239 (11th Cir. 2000) (quoting Stump v. Sparkman, 435 U.S. 349,

356–57 (1978)). “This immunity applies even when the judge’s acts are in error,

malicious, or were in excess of his or her jurisdiction.” Id. “Whether a judge’s

actions were made while acting in his judicial capacity depends on whether:

(1) the act complained of constituted a normal judicial function; (2) the events

                                          9
occurred in the judge’s chambers or in open court; (3) the controversy involved a

case pending before the judge; and (4) the confrontation arose immediately out of

a visit to the judge in his judicial capacity.” Sibley v. Lando, 437 F.3d 1067, 1070

(11th Cir. 2005).

       Manning contends that the judges were not acting in their judicial capacities

and that the issue of immunity should have been submitted to a jury.5 But

“judicial immunity is an immunity from suit, not just from ultimate assessment of

damages,” Mireles v. Waco, 502 U.S. 9, 11 (1991), and, accordingly, the Supreme

Court has urged that a defendant’s entitlement to immunity be resolved “at the

earliest possible stage in litigation,” Hunter v. Bryant, 502 U.S. 224, 227 (1991).

As the district court determined here, the judges’ immunity was apparent from the

fact of the complaint. Manning also argues that the judges were acting “on their

own agenda,” and thus, in his view, were not properly performing their judicial

duties. But Manning’s allegations are based either on the rulings or actions in

open court of the judges who decided the case that Manning brought in the Florida

courts. Those actions were plainly “judicial in nature.” Mireles, 502 U.S. at 12.


       5
          Manning also argues that the district court’s dismissal of his complaint deprived him of
his Seventh Amendment right to trial by jury. This contention is meritless. As we have recently
explained, we are not at liberty to decide that dismissal of claims that fail as a matter of law
violates the Seventh Amendment and we would not, in any event, make such a decision.
Zivojinovich v. Barner, 525 F.3d 1059, 1066 (11th Cir. 2008)

                                                10
And it is irrelevant whether Manning is correct that those actions were unfair or

involved erroneous interpretations of Florida law or the facts of his case. The

judges’ actions were not undertaken in the absence of all jurisdiction. Rather,

each action that Manning challenges occurred in the context of presiding over a

case in which Manning had invoked the judges’ jurisdiction by filing and pursuing

his state court lawsuit. See id. at 12-13.

                                             IV.

      For the foregoing reasons, we dismiss Manning’s appeal as it relates to any

of his claims against the Estate of Judge David Harper. Further, we affirm the

district court’s dismissal for lack of jurisdiction of those claims to which the court

determined that Rooker-Feldman applied. We vacate the district court’s dismissal

of the following claims on the merits and remand with instructions that they be

dismissed for lack of subject-matter jurisdiction: (1) Judge Metzger’s refusal to

reconsider her order awarding attorneys’ fees; (2) the determination of the

appellate judges that they had not received a settled record; (3) Judge Roberts’s

ruling that her order did not have to be signed; and (4) Judge Roberts’s ruling that

her order was not illegitimate because it was printed on the opposing counsel’s

stationary. Finally, we affirm the district court’s dismissal of all of Manning’s

remaining claims for failure to state a claim based on absolute judicial immunity.

                                             11
    DISMISSED in part, AFFIRMED in part, and VACATED AND

REMANDED in part.




                              12